DETAILED ACTION
This Office Action is in response to the Amendment filed on August 16th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 14 & 18 have been amended; and claims 1, 14 & 18 are independent. Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/20/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The objection of claims 1, 5-6, 8, 12-13, 15 & 18-19 is withdrawn as claims have been amended.
Applicant’s arguments, see pages 6-9, filed 08/04/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 7-10, 12, 14-16, 18 & 20 under 35 U.S.C. 103 have been fully considered and are Eichen.

Claim Objections
Claim 1 objected to because claim 1, line 10 “… a dock configuration …” is typographical error. For better clarity, it is suggested that the aforementioned limitation be further amended to “… a docking configuration ….” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-16, 18 and 20-24 are rejected under 35 U.S.C 103(a) as being unpatentable over Boerger et al. (Boerger), U.S. Pub. Number 2021/0082220, in view of Hoofard et al. (Hoofard), U.S. Patent Number 10,494,205, and further in view of Eichen et al. (Eichen), U.S. Pub. Number 2015/0036641.
Regarding claim 1; Boerger discloses a method comprising:
determining, by an embedded controller of a docking station (par. 0021; fig. 1; a dock controller 116.), that a docking port of a computing device is connected to a docking connector of the docking station by a data bus (par. 0135; fig. 17; determines whether the dock data indicates a truck/trailer is present at the dock 102.);
(par. 0210; a type of safety event associated with in-plant activities includes an unauthorized door operation; an unauthorized door operation may be detected when a person attempts to operate a door in a manner not permitted by the person’s security credentials and/or attempts to perform an operation (e.g., change certain parameters associated with the door) without providing the appropriate security password.);
determining, by the embedded controller, a type of the computing device (par. 0073; the information associated with a particular string corresponds to a particular type of device; e.g., a web page may include the string “DockSubscribe” to subscribe for updates when any IO data reported from the dock controller 116 changes.);
determining, by the embedded controller, a policy based at least in part on the type of the computing device (par. 0056; the identification of such events is based on configurable rules that depend on feedback (e.g., particular IO data) from multiple different ones of the controllers; the main server triggers particular responses based on the detection of particular events (e.g., when the conditions of associated event rules are satisfied.);
determining, by the embedded controller, a dock configuration associated with the policy (par. 0062; configuration data defining events, the corresponding rules or conditions that trigger the events, and the actions to be taken in response to an event trigger being detected.);
providing the computing device with access to one or more resources, by the docking station having the docking configuration, wherein the one or more resources are accessible using the one or more ports of the docking station (par. 0155; provides access to an example driver check-in web page.).

However, in the same field of endeavor, Hoofard discloses remote loading dock authorization systems and methods comprising configuring, by the embedded controller, one or more ports of the docking station according to the docking configuration (Hoofard: col. 3, line 59 – col. 4, line 3; a dock gate that can be provided for creating a barrier behind the dock door when the dock door is open; the dock gate is provided as safety measure for preventing falls when the dock door is open; the dock gate may be part of the automated system thereby allowing it to be automatically extended and retracted based on the workflow protocol.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoofard into the methods and apparatus of Boerger comprising configuring, by the embedded controller, one or more ports of the docking station according to the docking configuration to improve the safety and efficiency of moving goods between the facility and the vehicle (Hoofard: col. 1, lines 24-25).

Boerger and Hoofard fail to explicitly disclose one or more ports of the docking station that are coupled to send and receive data via the one or more ports.
However, in the same field of endeavor, Eichen discloses mobile phone docking station VPNS comprising one or more ports of the docking station that are coupled to send and receive data via the one or more ports (Eichen: abstract & page. 24, claim 11; the processing unit is configured to receive the configuration data from the docking station via the USB port of the docking station and via the USB interface of the device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eichen into the methods and apparatus of Boerger and the systems and methods of Hoofard comprising one or more ports of the docking station that are coupled to send and receive data via the one or more ports to reduce service costs in telecommunications networks involves the use of Voice over Internet Protocol (VoIP) for carrying calls between source and destination phones (Eichen: par. 0002).
Regarding claim 2; Boerger, Hoofard and Eichen disclose the method of claim 1, wherein Hoofard further discloses executing an operating system including a dock driver on the computing device; and wherein performing the authentication process of the credentials associated with the computing device comprises: receiving, from the dock driver of the operating system, a certificate associated with the computing device; and authenticating, by the embedded controller, the certificate; and where the determining a policy further comprises selecting the policy based in part on the results of the authenticating (Hoofard: col. 24, lines 10-34; fig. 6; a token or certificates indicating user identification has been confirmed.).
Regarding claim 3; Boerger, Hoofard and Eichen disclose the method of claim 1, wherein Boerger further discloses the type of computing device comprises one of: a corporation-provided computing device; or a user-provided computing device (Boerger: par. 0179; the dock status web page include information identifying the driver, the company, the type of loading and/or unloading, the amount of cargo to be loaded and/or unloaded, the time of check-in and check-out, overage charge rules associated with the driver/company.).
Regarding claim 5; Boerger, Hoofard and Eichen disclose the method of claim 1, wherein Boerger further discloses determining the policy based on the type of the computing device comprises: determining an age of one or more policies stored on the docking station; determining that the age satisfies a predetermined threshold; and selecting the policy that is associated with the type of the computing device (Boerger: par. 0224; the asset management web page includes an asset age summary that identifies and keeps track the age of all assets (e.g., since the manufacturing and/or installation date); the asset age summary may be stored in different matters including by the date of installation or by the number of cycles or amount of usage as monitored by sensors associated with the assets.).
Regarding claim 7; Boerger, Hoofard and Eichen disclose the method of claim 1, Hoofard further discloses comprising: receiving data from an authentication device connected to the computing device, wherein the data comprises one of: biometric data associated with a user, wherein the user comprises one of an employee, a contractor, or a visitor; or a certificate stored on a smartcard presented to the authentication device; and authenticating the data (Hoofard: col. 24, lines 7-10; authenticating the user can be used such as by having the user input a password, employee ID, unique code, fingerprint scan via control unit.).
Regarding claims 8-10, 12 & 14
Regarding claims 15-16, 18 & 20; Claims 15-16, 18 & 20 are directed to one or more non-transitory computer readable media which have similar scope as claims 1-3, 5 & 7. Therefore, claims 15-16, 18 & 20 remain un-patentable for the same reasons.
Regarding claim 21; Boerger, Hoofard and Eichen disclose the method of claim 1, where Eichen further discloses the one or more ports of the docking station comprise at least one of a USB port, an Ethernet port, a DisplayPort, a digital video interface (DVI) port, a high definition multimedia interface (HDMI) port, or a video graphics adapter (VGA) port (Eichen: par. 0038; docking port 210 includes a USB port 605.).
Regarding claim 22; Boerger, Hoofard and Eichen disclose the method of claim 1, where  further discloses the computing device is a laptop or tablet computer (Boerger: par. 0054; portable devices include tablets, smartphones.).
Regarding claim 23; Boerger, Hoofard and Eichen disclose the method of claim 1, where Boerger further discloses the one or more resources comprise at least one local resource coupled to at least one port of the docking station by a data bus sending and receiving data between the at least one local resource and the at least one port; and where the at least one local resource comprises a power supply, a printer, a mouse, a keyboard, a display device, a virtual reality headset, a headphone, a speaker, or a local storage device (Boerger: par. 0041; a bus.).
Regarding claim 24; Boerger, Hoofard and Eichen disclose the method of claim 1, where Boerger further discloses the one or more resources comprise at least one external resource coupled to at least one port of the docking station by a network sending and receiving data between the at least one external resource and the at least one port; and where the at least one external resource comprises a server or a network computer (Boerger: par. 0030; dock of the material handling facility in light of available operational resources such as personnel on hand, available material handling equipment, pick status, cross dock.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHOI V LE/
Primary Examiner, Art Unit 2436